DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Morf (US 2017/0079610 A1).

	Regarding claim 1, Examiner notes automatic exposure control for x-ray imaging was well-known and routinely practiced in the art. For example, Morf discloses “Automatic exposure control (AEC) is used in x-ray imaging for exposure management. The goal of AEC is to maintain image quality by delivering appropriate dose to the image detector while minimizing exposure on the patient. In conventional AEC methods, ion chambers or an array of semiconductor diodes are used to provide output signal in real time while the radiation dose is being delivered. Once a given threshold is reached, the exposure is terminated, typically via separate wiring to the x-ray source generator. The x-ray source generator typical has special dose integration electronics built in” (par. [0002]).
	Further, one of ordinary skill in the art would have recognized the claimed invention of claim 1 as a routine and conventional implementation of automatic exposure control. For example, Morf further discloses a method comprising: determining doses of radiation (x-rays) received by a first set of pixels (320) of a radiation detector (300); determining that the doses satisfy a criterion (a desired dose is reached); adjusting exposure (terminating x-ray exposures) of the radiation detector (300) to the radiation in response to the doses satisfying the criterion; and forming an image based on radiation received by a second set of pixels (312) of the radiation detector (300; par. [0010]-[0016], [0047]-[0064] fig. 3-5; two separate embodiments are described, namely those of fig. 4 and fig. 5, which differ in the arrangement of the AEC pixels with respect to the non-AEC pixels; each of these embodiments anticipate the claimed invention of claim 1, and both are cited here since dependent claims are directed to one or the other embodiment; fig. 4, par. [0051] “the AEC pixels 320 are grayed and the non-AEC pixels [312] are indicated as having white background”, par. [0052]: “The AEC pixels 320 may be distributed over the detector array 304 in any suitable arrangement.”, par. [0053]: “The AEC pixels 320 may have a structure or size substantially same as the non-AEC pixels 312”, par. [0056]: “Once the integrated signals measured by the AEC pixels 320 indicate that a desired dose level is reached, the system may generate a control signal to terminate the exposure beam.”; fig. 5, par. [0058]: “In FIG. 5, the AEC pixels 320 are grayed and the non-AEC pixels 312” are indicated as having white background”, par. [0059], the AEC pixels 320 in the detector array 304A shown in FIG. 5 may be arranged in a row”, par. [0061]: “As soon as a desired dose received by the detector array 304A is reached, as indicated by the integrated signals measured by the AEC pixel rows, the system may generate a control signal to terminate the x-ray exposures”).

	Regarding claim 2, Morf discloses the method of claim 1, wherein the second set does not include any member of the first set (i.e., in the embodiment in fig. 5, AEC pixels 320 are in a separate row from non-AEC pixels 312; see rejection of claim 1 above).

	Regarding claim 3, Morf discloses the method of claim 1, wherein the first set is a subset of the second set (i.e., in the embodiment in fig. 4, AEC pixels 320 are dispersed throughout non-AEC pixels 312; see rejection of claim 1 above).

	Regarding claim 4, Morf discloses the method of claim 1, wherein the first set of pixels are in a same row of an array (304A; i.e., in the embodiment in fig. 5, AEC pixels 320 are in a separate row from non-AEC pixels 312; see rejection of claim 1 above).

	Regarding claim 5, Morf discloses the method of claim 1, wherein determining the doses is based on electrical signals generated from the radiation received by the first set of pixels (par. [0047]).

	Regarding claim 10, Morf discloses the method of claim 1, wherein adjusting exposure of the radiation detector to the radiation in response to the doses satisfying the criterion comprises preventing the radiation from reaching the radiation detector (i.e., by stopping generation of the radiation; par. [0056]: “Once the integrated signals measured by the AEC pixels 320 indicate that a desired dose level is reached, the system may generate a control signal to terminate the exposure beam.”; par. [0061]: “As soon as a desired dose received by the detector array 304A is reached, as indicated by the integrated signals measured by the AEC pixel rows, the system may generate a control signal to terminate the x-ray exposures”).

	Regarding claim 11, Morf discloses the method of claim 1, wherein adjusting exposure of the radiation detector to the radiation in response to the doses satisfying the criterion comprises stopping producing the radiation (par. [0056]: “Once the integrated signals measured by the AEC pixels 320 indicate that a desired dose level is reached, the system may generate a control signal to terminate the exposure beam.”; par. [0061]: “As soon as a desired dose received by the detector array 304A is reached, as indicated by the integrated signals measured by the AEC pixel rows, the system may generate a control signal to terminate the x-ray exposures”).

	Regarding claim 15, Morf discloses an apparatus (100) comprising: a radiation source (102); a radiation detector (106/110) comprising a processor (110); wherein the processor is configured to perform the method of claim 1 (see rejection of claim 1 above; Morf, par. [0027], fig. 1).

	Regarding claim 16-18, Morf discloses the claimed invention of claim 15. For the further limitations of claims 16-18, Examiner refers to the rejections of claims 2-4 above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 10-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morf as applied to claim(s) 1 and 15 above, and further in view of Enomoto (US 2015/0363926 A1).

	Regarding claim 6, Morf discloses the method of claim 1, wherein the criterion is that a dose is above a threshold (desired dose; par. [0056]: “Once the integrated signals measured by the AEC pixels 320 indicate that a desired dose level is reached, the system may generate a control signal to terminate the exposure beam.”; par. [0061]: “As soon as a desired dose received by the detector array 304A is reached, as indicated by the integrated signals measured by the AEC pixel rows, the system may generate a control signal to terminate the x-ray exposures”).
	Morf does not expressly disclose the criterion is that a statistical characteristic of the doses is above a threshold.
	Enomoto discloses AEC is performed wherein a criterion (representative value) that is a statistical characteristic of the doses (“average, maximum mode value, total and the like”) is above a threshold (target dose; par. [0108]-[0109]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Morf in view of the teachings of Enomoto so that the criterion is that a statistical characteristic of the doses is above a threshold.
	One would have been motivated to do so to lessen the influence of anomalous pixels through statistical processing.

	Regarding claim 7, Morf modified teaches the method of claim 6 wherein the statistical characteristic is one of an “average, maximum mode value, total and the like” of the doses (Enomoto, par. [0108]-[0109]), but does not expressly disclose the statistical characteristic is a median of the doses.
	Examiner takes Official Notice the median was a well-known and routinely used statistical characteristic in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Morf so that the statistical characteristic is a median of the doses.
	One would have been motivated to do so to lessen the influence of anomalous pixels through statistical processing.

	Regarding claim 8, Morf modified teaches the method of claim 6, wherein the statistical characteristic is a mean (average) of the doses (Enomoto, par. [0108]-[0109]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Morf in view of the further teachings of Enomoto.
	One would have been motivated to do so to lessen the influence of anomalous pixels through statistical processing.

	Regarding claim 9, Morf modified teaches the method of claim 6, wherein the statistical characteristic is one of an “average, maximum mode value, total and the like” of the doses (Enomoto, par. [0108]-[0109]), but does not expressly disclose the statistical characteristic is a ratio of doses exceeding a limit to the doses received by the first set of pixels.
	Examiner takes Official Notice a ratio of pixels exceeding a limit was a well-known and routinely used statistical characteristic in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Morf so that the statistical characteristic is a ratio of doses exceeding a limit to the doses received by the first set of pixels.
	One would have been motivated to do so to lessen the influence of anomalous pixels through statistical processing.

	Regarding claims 19-22 and 24, Morf discloses the claimed invention of claim 15. For the further limitations of claims 19-22, Examiner refers to the rejections of claims 6-9 and 11 above, respectively.

Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morf as applied to claim(s) 1 and 15 above, and further in view of Ohta (US 2014/0086391 A1).

	Regarding claim 12, Morf discloses the method of claim 1, but does not expressly disclose the first set of pixels are distributed among a set of chips; wherein each chip in the set comprises a subset of pixels of the first set.
	Ohta discloses a set of pixels are distributed among set of chips (divided sections); wherein each chip in the set comprises a subset of pixels of the set (par. [0074], fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Morf in view of the teachings of Ohta so that the first set of pixels are distributed among a set of chips; wherein each chip in the set comprises a subset of pixels of the first set.
	One would have been motivated to do so to gain an advantage recited in Ohta of using a smaller area for AEC (Ohta, par. [0080]).

	Regarding claim 25, Morf discloses the claimed invention of claim 15. For the further limitations of claim 25, Examiner refers to the rejection of claim 12 above.

Claim(s) 13-14 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morf in view of Ohta as applied to claim(s) 12 and 25 above, and further in view of Enomoto.

Regarding claims 13-14, Morf modified teaches the limitations of claim 12. For the further limitations of claims 13-14, Examiner refers to the rejections of claims 6 and 9 above.

Regarding claims 26-27, Morf modified teaches the limitations of claim 25. For the further limitations of claims 26-27, Examiner takes Official Notice counters were well-known and routinely used in the art to count numbers and refers to the rejection of claims 13-14 above.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morf as applied to claim(s) 15 above, and further in view of Toepfer (US 2018/0333129 A1).

	Regarding claim 23, Morf discloses the apparatus of claim 15, wherein adjusting exposure of the radiation detector to the radiation in response to the doses satisfying the criterion comprises preventing the radiation from reaching the radiation detector (see rejection of claim 10 above).
Morf does not expressly disclose a shutter configured to prevent the radiation from reaching the radiation detector when the processor adjusts exposure of the radiation detector to the radiation in response to the doses satisfying the criterion.
Toepfer discloses an AEC setup (Abstract) wherein a shutter is configured to prevent radiation from reaching a radiation detector when exposure of the radiation detector to the radiation is adjusted in response to doses satisfying a criterion (AEC, par. [0067]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Morf in view of the teachings of Toepfer to include a shutter configured to prevent the radiation from reaching the radiation detector when the processor adjusts exposure of the radiation detector to the radiation in response to the doses satisfying the criterion.
One would have been motivated to do so to gain an advantage recited in Toepfer that “[t]he AEC “shutter” controls the amount of radiation that is directed toward the imaged subject, based on some measurement of the radiation energy” (par. [0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884